Filed 4/11/18




           IN THE SUPREME COURT OF CALIFORNIA

THE PEOPLE,                           )
                                      )                            S224564
           Plaintiff and Respondent,  )
                                      )                      Ct.App. 4/1 D063428
           v.                         )
                                      )                       San Diego County
LEONEL CONTRERAS and                  )                   Super. Ct. No. SCD236438
WILLIAM STEVEN RODRIGUEZ,             )
                                      )
           Defendants and Appellants. )
 ___________________________________ )


                            ORDER MODIFYING OPINION
THE COURT:
        The opinion in this matter, which was filed February 26, 2018, and appears at 4
Cal.5th 349, is modified as follows:
        In the second full paragraph starting on page 363, beginning “The record in this
case,” the sentence, “An opportunity to obtain release does not seem ‘meaningful’ or
‘realistic’ within the meaning of Graham if the chance of living long enough to meet that
opportunity is roughly the same as a coin toss” is modified to read as follows: “An
opportunity to obtain release does not seem ‘meaningful’ or ‘realistic’ within the meaning
of Graham if the chance of living long enough to make use of that opportunity is roughly
the same as a coin toss. (Cf. dis. opn. of Cantil-Sakauye, C. J., post, at p. 394.)”
        This modification does not affect the judgment.




                                              1